Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art KARLINSKY et al. (US 2017/0177997) discloses a system and method of examining a semiconductor specimen. A Deep Neural Network (DNN) trained for a given examination-related application within a semiconductor fabrication process, processing together one or more fabrication process (FP) images using the obtained trained DNN (par. [0008]). The examination-related application can be, for example, classifying at least one defect presented by the at least one FP image, segmenting the at least one FP image, detecting defects in the specimen presented by the at least one FP image (par. [0009]). Images of first sample obtained by an examination modality such as optical inspection; multi-perspective optical inspection, low-resolution inspection, high-resolution inspection (different modalities, first, second etc.) (par. [0011]). Each first sample can further comprises at least one image obtained by an examination modality other than one or more examination modalities used for obtaining the one or more FP images (different modalities) (par. [0012]). Obtaining a Deep Neural Network (DNN) trained for a given examination-related application within a semiconductor fabrication process and to process together the one or more received FP images using the trained DNN to obtain examination-related data specific for the given application and characterizing at least one of the processed one or more FP images (par. [0022]).
KARLINSKY does not disclose or fairly suggest “wherein the trained DNN processes the one or more first FP images separately from and in parallel to processing the one or more second FP images; and using the trained DNN to runtime process together, at least the results of the runtime processing of the one or more first FP images and of the one or more second FP images to obtain, by the computer, examination-related data specific for the given application and characterizing at least one of the processed FP images in the FP sample”  recited in claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665